Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 26, 2019

The Court of Appeals hereby passes the following order:

A19A2163. KENDRICK D. HEATH v. THE STATE.

       A jury found Kendrick Heath guilty of burglary and two other offenses, and we
affirmed the denial of his motion for a new trial on appeal. Heath v. State,
No. A16A1839 (Dec. 6, 2016). In May 2019, Heath filed a motion entitled “Motion
for 20 Days Notice Seeking an Extrao[r]dinary Motion for New Trial,” which the trial
court construed as an extraordinary motion for a new trial and denied.1 Heath then
filed a notice of appeal to this Court. We lack jurisdiction.
       An appeal from an order denying an extraordinary motion for a new trial must
be initiated by filing an application for discretionary review. OCGA § 5-6-35 (a) (7),
(b); Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). “Compliance
with the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Heath’s failure to follow
the discretionary appeal procedure deprives us of jurisdiction over this direct appeal,
which is hereby DISMISSED. See id. at 258.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/26/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
         Although the trial court misidentifies Heath as “Harry Smith” in the body of
its denial order, the case caption of the order correctly identifies the movant as Heath.